Citation Nr: 0401993	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1998, for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1944.  

In July 2002, the Board of Veterans Appeals (Board) granted 
an increased rating to 70 percent for post-traumatic stress 
disorder (PTSD) (previously rated as a psychoneurosis) and 
TDIU.  Later the same month, the RO implemented the Board 
decision and assigned an effective date of October 29, 1998 
for each claim.  The veteran subsequently perfected an appeal 
as to the effective date for the award of TDIU.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue for 
an earlier effective date for the award of TDIU have been 
obtained by VA.  

2.  A claim for an increased rating for PTSD and TDIU was 
received on October 29, 1998.  

3.  In July 2002, the RO assigned an effective date of 
October 29, 1998 for an increased rating to 70 percent for 
PTSD and TDIU.  

4.  The earliest effective date for the establishment of an 
increased rating and TDIU is the date of receipt of the claim 
for increase of October 29, 1998.  


CONCLUSION OF LAW

An effective date earlier than October 29, 1998 for the award 
of TDIU is not warranted.  38 U.S.C.A. §§ 1110, 5101, 5102, 
5103, 5104, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.151(a), 3.159, 3.340, 3.341(a), 
3.400(o),(q)(ii),(r) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  However, in this case, the issue on appeal is one 
determined by governing legal authority and, as such, 
additional fact gathering would not be dispositive.  That is, 
no useful purpose would be served by remanding the appeal to 
inform the veteran of VCAA, as there is no additional 
evidence that can be obtained that would, in any way, 
influence the outcome of the claim.  

In any event, the veteran was notified of the enactment of 
the VCAA by the Board in January 2001 and July 2002.  He was 
advised of the evidence that had already been obtained in the 
statements of the case (SOC) issued in July 1999 and February 
2003.  He was notified of VA's duty to assist under the newly 
enacted legislation and that he could submit additional 
evidence.  All pertinent VA records have been obtained and 
associated with the claims file.  The veteran has not alleged 
the presence of any additional available evidence which would 
be pertinent to his claim.  He has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the claim for an earlier effective date for 
TDIU.  

Factual Background

By rating action in December 1944, service connection was 
established for a psychoneurosis, mixed type, and a 30 
percent evaluation was assigned, effective from December 22, 
1944, the day following discharge from service.  The 
evaluation was reduced to 10 percent, by rating action in May 
1947, and to noncompensable, by rating action in January 
1950.  By rating action in April 1992, the RO assigned an 
increased rating to 50 percent, effective from April 23, 
1991, the date of receipt of the claim for increase.  The 
veteran perfected an appeal, but subsequently withdrew his 
appeal in May 1992.  

By rating action in May 1994, the RO denied the veteran's 
claim for an increase in the 50 percent evaluation then 
assigned for his psychoneurosis.  A notice of disagreement 
was received in May 1994, and a statement of the case was 
issued in June 1994.  In a letter received on May 31, 1995, 
the veteran requested a personal hearing at the RO, and 
stated that he wished to have the hearing before filing his 
substantive appeal.  The veteran was scheduled for a personal 
hearing.  However, in a letter received in August 1995, the 
veteran stated that he wished to cancel his hearing and 
withdraw his appeal.  He indicated that he would reopen his 
claim at a later date.  

In a letter received in October 1995, the veteran indicated 
that he wished to have his appeal reinstated.  He was 
notified by letter in November 1995 that he did not perfect 
his appeal within the prescribed period and that he would 
have to reopen his claim.  He was provided with a toll free 
number to call if he had any questions.  

A claim for an increased rating and TDIU was received from 
the veteran's representative in October 1998.  

VA outpatient records from March 1996 to December 1998 were 
obtained and associated with the claims file.  A mental 
health clinic note in October 1996 indicated that the veteran 
was doing okay and that the low dosages of Librium was 
helping him and that his anxiety was under control.  On 
mental status examination, the veteran was pleasant, 
cooperative, well-dressed, and well-groomed.  He was well 
oriented and there was no evidence of active hallucinations 
or delusions.  His attention and concentration were impaired.  
His memory, recall, and judgment were intact, and he denied 
any suicidal or homicidal ideations.  No diagnosis was given.  

The veteran's complaints and the clinical findings were 
essentially the same when seen on an outpatient basis in 
January, May, July, and October 1997, and in January, April, 
and August 1998.  The diagnoses included general anxiety 
disorder and history of PTSD.  In January 1998, the veteran 
reported that he was doing fair.  He said that he was having 
dreams about his World War II experiences more frequently of 
late and wonder why he was not able to forget about those 
things after so many years.  He reported that his mood was 
stable and denied any psychotic symptoms.  He tried to keep 
himself occupied with reading and helping his wife with 
kitchen work.  The examiner indicated that he was decreasing 
the dosage of Librium and would taper off altogether and 
replace it with Buspar for anxiety.  He rendered a Global 
Assessment of Functioning (GAF) score of 60, and indicated 
that he would see the veteran in three months.  

In April 1998, the veteran reported that he was doing "just 
fine" and said that he enjoyed doing things around the 
house.  He denied any neurovegetative, psychotic, or 
depressive symptoms.  He was calm, cooperative, and well 
oriented.  His mood was euthymic, with full range and affect.  
There was no evidence of a thought disorder, delusions, or 
hallucinations, and he denied any active suicidal or 
homicidal ideations.  Cognition appeared grossly intact.  The 
diagnoses included generalized anxiety disorder and history 
of PTSD.  The GAF score was 70.  

When seen in August 1998, the veteran reported that he had 
cataract surgery recently and was a little stressed out, but 
was coping with it pretty well.  He denied any anxiety 
symptoms.  The clinical findings and diagnoses were unchanged 
from the earlier reports, and the GAF score was 64.  The 
examiner noted that the veteran's symptoms seemed to be in 
remission with the help of medication, and that he would see 
the veteran again in four months.  

When examined by VA in December 1998, the veteran reported 
that his daily activities included cutting and bringing in 
fire wood, visiting VFW and American Legion halls, working 
around the house, and driving his wife to various 
appointments.  He reported difficulty sleeping, recurrent 
nightmares two to three times a week, flashbacks, startled 
response, and intrusive thoughts about his war experiences.  
He was easily irritated and upset, and had recurrent panic 
episodes with palpitations and hyperventilation about once a 
week.  He reported that he had problems with his memory and 
recall as he gets older.  He was suspicious and distrustful, 
and did not like people coming up from behind.  He denied 
survival guilt, worried constantly, and felt helpless and 
hopeless, but denied any suicidal or homicidal ideations.  

On mental status examination, the veteran was casually 
dressed.  He was pleasant and cooperative with appropriate 
flow and content of conversation.  He was well oriented, and 
there was no evidence of any psychotic symptoms.  His 
attention and concentration were impaired, and he had 
difficulty with mental calculations.  His memory and recall 
for recent events were slightly impaired, but his judgment 
was intact.  There was no evidence of looseness of 
associations, flight of ideas, or pressured speech.  His fund 
of knowledge was appropriate for his education level and 
background.  There were no obsessive thoughts or compulsive 
actions, and he denied any suicidal or homicidal ideations.  
The impression was PTSD.  The examiner offered a GAF score 
for current and the past year of 55.  He commented that the 
extent of the veteran's problems from PTSD was moderate, and 
that it had interfered with his social and industrial 
adaptability to a moderately severe extent commensurate with 
the criteria set out under the rating schedule for 
considerable impairment.  

Effective Dates - In General

The type of claim that is at issue here, a TDIU claim, 
qualifies as a claim for increased disability compensation 
and is subject to the more specific criteria under 38 
U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. 
§ 3.400(o)(2) (2003), which sets forth the method of 
determining the effective date of an increased evaluation.  
The general rule provides that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2003).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2003).  

Analysis

In this case, the evidence of record shows that in May 1994, 
the RO denied the veteran's claim for a rating higher than 50 
percent for his service-connected psychiatric disorder.  
Although the veteran initiated an appeal by filing a notice 
of disagreement and was provided with an SOC, he subsequently 
withdrew his appeal.  As a point-of-fact, the veteran never 
perfect an appeal to the May 1994 rating action.  In any 
event, that decision became final in May 1995.  38 C.F.R. 
§ 20.1103.  

No additional evidence was received from the veteran until 
his claim for an increased rating and TDIU was received on 
October 29, 1998.  VA outpatient records during that period 
showed treatment for various maladies, including psychiatric 
problems beginning in May 1996.  The veteran's complaints and 
the clinical findings pertaining to his service-connected 
psychiatric disorder from 1996 until a VA examination in 
December 1998, were essentially the same and did not show any 
significant increase in symptoms.  Other than increased 
nightmares and intrusive thoughts, the veteran reported that 
he was doing okay and kept himself busy throughout the day 
helping his wife around the house and visiting various 
veterans service organizations.  He was pleasant and well 
oriented, and denied any psychotic symptoms.  Prior to the 
examination, the veteran never reported any violent outbursts 
or trouble getting along with people.  He was married for 
over 50 years and did not report any problems in his 
relationships with his wife or children.  

At this point it should be noted that the veteran was found 
to be unemployable by reason of nonservice-connected 
schizophrenia and was granted disability pension by the RO in 
April 1955.  (Service connection for schizophrenia was denied 
by the Board in December 1953 and June 1960).  Thus, prior to 
receipt of his claim for TDIU in October 1998, the evidence 
showed that the veteran was unemployable by reason of a 
nonservice-connected disability.  

The Board has reviewed the record and has been unable to 
identify any correspondence or medical evidence submitted by 
the veteran subsequent to the final 1994 decision and prior 
to October 1998, which could be interpreted as an informal 
claim for an increased rating.  The award of an increased 
rating to 70 percent and the grant of TDIU in July 2002, was 
based largely on the VA examiner's findings and GAF score in 
December 1998.  However, it should be noted that the actual 
clinical findings from that examination as well as from the 
prior outpatient reports discussed above, did not reflect the 
extent or severity of symptoms or manifestations required for 
a 70 percent evaluation under the applicable rating criteria.  
Nonetheless, the Board assigned an increased rating to 70 
percent, and the undersigned member of the Board will not 
dispute that conclusion.  

The 70 percent evaluation assigned for the veteran's only 
service-connected disability satisfied the minimum criteria 
for consideration of a total rating and provided a basis to 
grant TDIU under the provisions of 38 C.F.R. § 4.16(a).  
Absent the award of a 70 percent evaluation for his PTSD, the 
only other possible legal theory by which TDIU could have 
been assigned would have been by way of an extra-schedular 
rating.  Assuming, for the sake of argument, that the 
findings from the December 1998 VA examination provided a 
basis to award TDIU on an extra-schedular basis, the 
effective date could not have been any earlier the date of 
receipt of claim.  

Consequently, the Board finds that there is no earlier date 
within the one-year prior to October 1998 on which it could 
be factually ascertained that an award of an increased rating 
or TDIU was warranted.  Accordingly, the Board concludes that 
the criteria for an effective date prior to October 29, 1998, 
for a TDIU have not been met.  


ORDER

Entitlement to an effective date earlier than October 29, 
1998 for a grant of TDIU is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



